Citation Nr: 0840099	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-20 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder, claimed as sleep apnea. 

2.  Entitlement to service connection for depression, to 
include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and January 2007 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The January 2007 rating decision 
denied entitlement to service connection for depression.  

As will be discussed in more detail within the body of the 
decision, the veteran had previously been denied a claim of 
entitlement to service connection for a sleep disorder in 
1995.  In 2002, the RO denied a request to reopen a claim of 
entitlement to service connection for "narcolepsy."  The 
August 2003 rating decision on appeal denied a request to 
reopen a claim of entitlement to service connection for 
narcolepsy, claimed as sleep apnea or a sleep disorder.

In light of the various characterizations of the veteran's 
sleeping problems, the Board calls attention to Boggs v. 
Peake, 07-7137 (Fed. Cir. Mar. 26, 2008), wherein 
the Federal Circuit held that a claim for one diagnosed 
disease cannot be prejudiced by a prior claim for a different 
diagnosed disease. Rather, the two claims must be considered 
independently because they rest on distinct factual bases. 

Here however, the issue is found to be correctly 
characterized as a request to reopen a previously denied 
claim.  Indeed, the initial denial in 1995 broadly 
encompassed a "sleep disorder," rather than a narrow 
diagnosis.  Moreover, the medical evidence appears to 
indicate that the labels of narcolepsy and sleep apnea were 
both applied to the same symptomatology.  Indeed, a December 
2002 VA clinical record contains the impression of "? 
narcolepsy vs. sleep apnea."  For these reasons, the Board 
finds that no prior adjudication addresses a disability 
distinct from that now being claimed.  Rather, all past 
adjudications considered the same symptom set that has been 
alternatively diagnosed from time to time.  Thus, Boggs does 
not apply to the facts presented in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied 
a request to reopen a claim of entitlement to service 
connection for a sleep disorder (then characterized as 
narcolepsy).  

2.  Evidence received since the May 2002 rating decision does 
not raise a reasonable possibility of substantiating the 
claim. 

3.  The competent evidence of record does not demonstrate 
that the veteran's depression is causally related to active 
service.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a sleep disorder is final.  38 U.S.C.A. § 7105 
(West 2002). 

2.  The evidence received subsequent to the May 2002 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
sleep disorder have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156, 3.159 (2008).

3.  A sleep disorder claimed as sleep apnea was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A claim of entitlement to service connection for a sleep 
disorder was initially denied by the RO in June 1995.  The 
veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.  In June 2001, the veteran submitted 
an informal claim to reopen the matter.  The RO denied such 
request in a May 2002 rating decision.  The veteran did not 
appeal that determination.  

Next, in a communication received in June 2003, the veteran 
again requested that his claim of entitlement to service 
connection for sleep apnea be reopened.  That request was 
denied in an August 2003 rating action.  A communication 
received later that year was construed as a notice of 
disagreement, and a statement of the case was issued in May 
2004.  The veteran then filed a substantive appeal in June 
2004.  

It appears that the RO may have reopened the claim in a June 
2006 statement of the case.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, the veteran's sleep apnea claim was last 
finally denied by the RO in May 2002.  The relevant evidence 
of record at the time of the decision consisted of service 
treatment records from April 1952 and January 1954, a letter 
from the NPRC that no additional service treatment records 
were available for the veteran and Dallas VA Medical Center 
outpatient records from September 2000 through April 2002.  
Such evidence failed to demonstrate in-service complaints or 
treatment for a sleep disorder and further failed to show 
post-service manifestations of a sleep disorder.  

Subsequent to the last final rating decision in May 2002, the 
veteran submitted additional evidence in support of the 
instant appeal.  Such evidence included VA medical records 
showing that the veteran complained of daytime somnolence.  
Those records also revealed a diagnosis of mild obstructive 
sleep apnea.  This evidence is new because it has not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final rating decision in May 2002.  

While new, the evidence added to the record since May 2002 is 
not found to be material.  In so finding, it is acknowledged 
that such evidence does establish a current diagnosis of a 
sleep disorder, which had not been demonstrated in 2002.  In 
this sense, the recently submitted evidence does relate to a 
fact necessary to substantiate the claim.  However, for 
evidence to be new and material under 38 C.F.R. § 3.156(a), 
such evidence must also raise a reasonable possibility of 
substantiating the claim.  In this case, the mere fact of a 
diagnosis of a sleep disorder, shown approximately 50 years 
following separation from service, without other evidence of 
continuity of symptomatology or any competent opinion of 
etiology, does not raise a  reasonable possibility of 
substantiating the claim.  Accordingly, the criteria under 
38 C.F.R. § 3.156(a) have not been satisfied and the request 
to reopen a claim of entitlement to service connection for 
sleep apnea remains denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

The veteran contends that his depression is a result of the 
way he was treated in service, due to his predisposition for 
falling asleep.  He stated that he believed he was punished 
due to a lack of proper medical treatment.  

While cognizant of the veteran's contentions, the Board notes 
that there is no current diagnosis of depression.  
Accordingly, the claim must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the above conclusion, the Board acknowledges that 
the veteran is competent to report observable symptomatology.  
See Layno v. Brown, 6 Vet. App. 465 (1994).   However, as a 
layperson he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Board also notes that the veteran is claiming that his 
depression is secondary to sleep apnea.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As already noted, the evidence of record fails to establish a 
current disability of depression.  Moreover, the veteran is 
not service-connected for sleep apnea.  For these reasons, 
his secondary claim must fail.  

In sum, there is no support for a grant of service connection 
for depression on either a direct or secondary basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the veteran in March 2002, July 2003 and 
August 2006.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claims for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claims.

With regard to the new and material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claims 
as well as the evidence to establish the underlying benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO 
sent notice to the veteran in March 2002, informing the 
veteran of what qualifies as new and material evidence and 
what is needed to establish service connection.  Based on the 
foregoing, the Board finds that the veteran, as well as any 
reasonable person, would have understood what was needed to 
substantiate his claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The record establishes that the veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, and any notice deficiency in 
this regard is harmless and nonprejudicial.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claims.  
Further, as discussed in detail above, a preponderance of the 
evidence is against the claim of entitlement to service 
connection, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the available service 
treatment records, VA treatment records and private medical 
records.  Additionally, records associated with a disability 
determination of the Social Security Administration have been 
obtained.  Furthermore, VA attempted to obtain the veteran's 
service treatment records from the National Personnel Records 
Center (NPRC).  However, the NPRC responded that it could not 
locate the veteran's records.  See Request for Information 
Report dated in May 1995.  

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claims 
for sleep apnea and depression; however, given the facts of 
this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that depression may be associated with service.  
In fact, the evidence does not reflect a current diagnosis of 
depression is not of record.  Thus, the evidence does not 
warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a sleep disorder is denied.  

Service connection for depression is denied.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


